ESCOLIOS VOTO DISIDENTE DEL JUEZ SR. AMADEO MURGA — 95 DTA 14
1. El recurso se presentó el día 13 de febrero de 1995 y hay una vista señalada para el siguiente 3 de marzo.
2. 34 L.P.R.A. Ap. II.
3. En el caso de la niña, la tuvieron bajo su custodia hasta que ésta falleció y en el caso del niño, hasta la fecha de la denuncia.
4. Repele al sentido común que la joven entregara los niños a terceras personas para que "se los cuidaran por unos días" sin siquiera saber donde iban a vivir y obtener la dirección y teléfono para inquirir acerca de su bienestar y poder visitarlos. Nos atrevemos a parafrasear la célebre frase del Ex-Juez de Nuestro Tribunal Supremo, Raúl Serrano Geyls al afirmar que los jueces no somos tan sananos como para estar ajenos a lo que *52pasa en Ia calle.
5. La Fave and Israel, Criminal Procedure, Vol. II Sec. 14.1, págs. 236, 237.
6. Derec/jo Procesal Penal de Puerto Rico y Estados Unidos, Vol. III, Sec. 21.3, pág. 26
7. 116 D.P.R. 653, 668-669 (1985).
8. 318 SB 2d. 437 (W. Va. 1984).
9. 543 P2d. 1265 (CA 1975).
10. 124 D.P.R. 568 (1989).